Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 
Response to Amendment
Applicant’s amendments, filed 1/13/2022, have been fully considered and reviewed by the examiner.  Examiner notes the amendment to claim 1.  Claims 1-15 remain pending in the instant application.
Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive as they are directed to newly added claim requirements that are addressed below.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-15 is/ are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20060279191 by Geohegan et al. taken collectively with US Patent Application Publication 20110038784 by Plata et al. and US Patent 6346986 by Nguyen et al.
Claim 1:  Geohegan discloses a method for measuring a height of a forest of carbon nanotubes, the method comprising: 
a) providing a substrate having a growth area, the growth area comprising a measurement zone comprising a growth zone and a zone sterile to growth of the carbon nanotubes, called a "virgin" zone (see Figure 1A and accompanying text), and the growth zone being defined by a segment of the substrate comprising a catalyst of the growth of the carbon nanotubes, and 
b) growing catalytically, in a chemical-vapour-deposition reactor, the forest of carbon nanotubes in the growth zone (0048), 
wherein the growing comprises irradiating the measurement zone by means of an incident light beam;  measuring, at various times, an intensity of the incident light beam 
Geohegan disclose process monitoring during CVD growth and disclose using reflected light and measuring the intensity as specifically addressed above; however, fails to disclose measuring the height as claimed.  However, Plata, also discloses process monitoring during CVD growth, by measuring at various time during the growth in the CVD chamber, and disclose using reflected light and measuring the intensity for the height measurement of VACNT forests, similar to that of Geohegan, grown using vapor deposition and catalyst (abstract, Figure 6a and accompanying text, Example 2).  Plata discloses the height measurement of the forest using the reflected light intensity by using a laser displacement sensor mounted above the growth chamber at an angle to growth substrate (Figure 6A, 0076) (see page 483 and Figure 6) and discloses the nanotubes are grown to have a length from microns to millimeters (0054) which encompasses/overlaps the claimed range and therefore makes obvious such.  Therefore, taking the references collectively and all that is known to one of ordinary skill in the art, it would have been obvious to have utilized the measure the VACNT during the CVD deposition in the chamber using the laser displacement sensor as suggested by Plata to reap the benefits of control of the CNT growth.
As for the claimed angle of incidence, Plata discloses a laser displacement sensor (i.e. laser height measurement using incident light reflected) that includes a angle of incidence (see Figure 6a); however, fails to disclose the angle of incidence (i.e. angle exists but does not disclose it to be less than 80o).  However, Nguyen, disclosing a laser displacement sensor (i.e. laser height measurement using incident light reflected) for measuring a substrate discloses a 
As with respect to height/length and angle, in the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
 	Claim 2:  virgin zone, without catalyst is taught as segment of the substrate that absorbs less and/or reflects more the incident light beam than the forest of carbon nanotubes (see 0051).  Additionally, prior art discloses materials that encompass the materials that are taught by the specification as meeting this requirement (see 0047 related to aluminum and oxidized aluminum as buffer).    
 	Claim 3: substrate comprises a carrier and a coating partially covering the carrier, and the coating comprises the catalyst (figure 1A, 0048).
Claim 4:  The coating includes first face and second face as claimed, where growth zone is defined by the second face (Figure 1A). 

	Claim 6: Geohegan discloses the substrate comprises a carrier and a coating partially covering the carrier, and the virgin zone is at least partially defined by a segment of a face of the carrier that is complementary to a segment of the face of the carrier covered by the coating (Figure 1A), see pattern of catalyst and virgin areas (i.e. catalyst free areas) which what can reasonably be considered “complementary”
	Claim 7:  Geohegan discloses the growth zone and the virgin zone define a measurement pattern, the measurement zone being defined by a regular repetition, in at least one direction of the measurement pattern (see Figure 1A).
	Claim 8:  Due to the breadth of term “zone”, the examiner notes that the catalyst can reasonably be considered to include a growth zone and virgin that is strip shaped (i.e. successive catalyst islands and virgin substrate create a repetition of a strip pattern) 
	Claim 10:   Due to the breadth of the claims, Figure 1A with 2A and accompanying text illustrate that the growth zone and the virgin zone are perpendicular to a plane (undefined plane) containing a direction of propagation of the incident light beam. 
 	Claim 11:  Geohegan the incident light beam is a parallel laser beam (Figure 2A and accompanying text).   Nguyen discloses what can reasonable be considered parallel laser beams (see Figure 6A)
 	Claim 12:  This claim is rejected for the same reasons as set forth above with respect to angle of incidence. 
.

Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geogehan et al. with Plata with Nguyen taken with US Patent 6232706 by Dai et al. 
Geogehan with Plata with Nguyen discloses all that is taught above and discloses depositing catalyst layer on a substrate to form a CNT array; however fails to disclose the claimed pattern.  However, Dai discloses a method for forming a CNT array and discloses providing a regular repeated pattern in what can reasonably be considered “rectilinear strip shape” as claimed (Figure 5 and accompanying text, column 3, lines 19-30).  Here, Dai discloses a thickness of the catalyst zone (growth zone) to be 10 to 250 microns in width.   Dai does not discloses the width of the virgin zone; however, Figure 5 discloses the roughly equal growth virgin zones and thus would reasonably suggest the virgin zone to be 10 to 250 microns.  The width encompasses the claimed range and therefore makes obvious such.
Therefore, taking the references collectively, it would have been obvious to have modified Geogehan with Plata with Nguyen to the pattern as outlined by Dai as a known and suitable method for catalytic deposition of nanotube arrays in a pattern.  A predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d.	
At the very least, the modification of the size and shape of the pattern is obvious.  It would have been an obvious matter of design choice to select the desired pattern and size, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID P TUROCY/Primary Examiner, Art Unit 1718